Per curiam

When a horse is stolen, and is found in possession of a man, at such a distance from the place vt-here the horse was missing, in so short a time e.ft.-r as shews he must have come directly from that place, and without, any loss of time, that is such evidence as a jury' may infer the guilt of the prisoner upon, as it raises a violent presumption against him, tlui> he Was the taker, ft is however, not conclusive. Any circumstance inducing a probability that the prisoner muy have gotten him honestly, will render it impioprr for a jury to convict,' — ' The case in Hale, where a thief was pursued, and finding himself pressed, got down, desiring a man in the road to hold-his horse till he returned, and the innocent man was taken with the horse, p¡oves how necessary it is, to use caution in convictions founded upon presumptive testimony. There is however, part of the evidence in this case, which shews probably, that the prisoner did not get the horse from another. He said lm had purchased him near Eaenfori — there was no» time sufficient to travel the horse to Edenfou, and b-mk to the place, -where the prisoner sobs him. If from circumstances the jury'infer a taking, the infer! nee also follows that he was taken at file place where missing, and that was in this district.
The jury found him guilty, and he had judgment of death.